DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the apparatus and Species D, claims 1-5, 8-12, and 14-25, in the reply filed on 10/14/2022 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connecting portion attached to the cable via tethering latches and rigs must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a connecting portion” in claim 1; “a treating portion” in claim 1; “a spinning element” in claim 4; “a vibrating element” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14, 19, 20, 22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitations “an X-shaped portion” and "a star shaped portion” which are indefinite because it is not clear what structures/features are necessarily required for a shape to be “X-shaped” or “star-shaped."  
Claim 14 recites “the at least one connecting portion attaches to the cable via tethering latches and rigs” is not understood.  It is unclear whether the limitation requires a tethering latch and rig for each connection portion/cable or if a single connection portion/cable has plural tethering latches and rigs.  Additionally, the disclosure does not show or describe a tethering latches and rigs, and as best as can be determined a rig is simply a generic term for equipment or machinery for a specific purpose; therefore, the metes and bounds of the claim cannot be determined.
Claim 19 recites “wherein communication is further associated with at least one of: (i) previously recorded movement commands associated with the external surface, and (ii) artificial intelligence” which is not understood because it is unclear whether a structure is required to meet the limitation or whether this refers to performing a step of communication.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).  MPEP 2173.05(p).
Claim 20 recites “mechanical absorbers at each end of the frame body” which does not have proper antecedent basis because there are no ends of the frame body defined in the claims.  The frame body would inherently have ends, but the location of “each end” is somewhat arbitrary, so it is unclear what constitutes an end, how many ends there are, and how many mechanical absorbers at each end are required by the claim.
Claim 22 recites the limitation "it."  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites “wherein the treating agents flow from the liquid storage tanks to the treating portion so that the treating portion remains clean during treatment” which is unclear because this limitation merely states a function without providing any indication about how the function is performed. The recited function does not follow from the structure recited in the claim, i.e., the liquid storage tanks, and/or treating portion, so it is unclear whether the function requires some other structure or is simply a result of operating the treating portion in a certain manner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 5, 8-12, and 20-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lau et al.  (US 2021/0180351).
Regarding claims 1-2, 4, 5, 8-12, and 20-22, Lau discloses a system to treat a substantially vertical external surface of a structure, comprising: a frame body to be positioned parallel to and proximate with the external surface and extend substantially horizontally from a first side to a second side (101); at least one connecting portion adapted to be attached to a cable to provide for vertical movement of the frame body (paragraph 27); a robotic arm movably affixed to the frame body and able to move horizontally along the frame body during treatment of the external surface, the robotic arm extending to an end proximate with the external surface (201); and a treating portion attached to the robotic arm near the end proximate with the external surface, wherein the robotic arm is adapted to rotate, vertically moving the treating portion during treatment of the external surface, and further wherein the treating portion is separately rotated to remain substantially parallel to and proximate with the external surface during rotation of the robotic arm (paragraphs 29, 32-35, 42-44); wherein the robotic arm is movably affixed proximate to a bottom of the frame body (Figure 2: 101, 201); wherein the treating portion is associated with at least one of: (i) a sponge, (ii) a brush, (iii) a spinning element, (iv) a vibrating element, (v) a spiral-shaped portion, (vi) an X-shaped portion, (vii) a star-shaped portion, and (viii) a replaceable portion (paragraphs 30-31, 33-36, 43-45); a movable wiper blade (paragraph 43); wherein the treatment is associated with at least one of: (i) cleaning, (ii) polishing, (iii) painting, (iv) resurfacing, and (v) pressure washing (paragraphs 29-31); wherein the treating portion is adapted to apply one or more substances onto the vertical surface during treatment (paragraphs 29-31, 36, 42-45); wherein the substance is associated with at least one of: (i) a liquid, (ii) water, (iii) a cleaning agent, (iv) soap, (v) steam, (vi) an abrasive material, (vii) an antifreeze solution, (viii) paint, (ix) persistent and transient surface finishing solutions, and (x) another surface treatment solution (paragraphs 29-31, 36, 42-45); wherein the structure is associated with at least one of: (i) a building, (ii) a multi-story building, (iii) a skyscraper, (iv) an office building, (v) a warehouse, (vi) a stadium, (vii) a wall, (viii) a bridge, (ix) a monument, (x) a dam, (xi) an apartment building, (xii) an airport structure, and (xiii) a man-made structure with at least 10,000 square feet of exterior surfaces (abstract); wherein the substantially vertical surface is associated with at least one of: (i) a wall, (ii) a window, (iii) brick, (iv) stone, (v) steel, (vi) concrete, (vii) cement, (viii) iron and alloys, (ix) terracotta, and (x) metal (abstract; paragraph 30); wherein at least one force sensor at the treating portion limits maximum applied torque to prevent damage (paragraphs 43-45); wherein the frame body is modular such that it can be transported more easily (Figure 2; paragraphs 26-27); wherein a plurality of robotic arms are movably affixed proximate to the bottom of the frame body and move horizontally along the frame body during treatment of the external surface (Figure 2: 201; paragraph 34), further comprising: at least one distance sensor to prevent collision between robotic arms (paragraphs 28-30); mechanical absorbers between the robotic arms (portions of 101 between the arms, for example); and mechanical absorbers at each end of the frame body (portions of 101 and/or 203 at ends of the frame, for example).
Note that treating a substantially vertical external surface of a structure and using/positioning/moving the frame body and/or robotic arm in the claimed manner is intended use of the apparatus and capable of being performed by Lau.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Claim(s) 1, 3, 4, 8-12, 15-19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohtsuki (US 4,993,913; cited by Applicant).
Regarding claims 1, 3, 4, 8-12, 15-19, and 22, Ohtsuki discloses a system to treat a substantially vertical external surface of a structure, comprising: a frame body to be positioned parallel to and proximate with the external surface and extend substantially horizontally from a first side to a second side (12); at least one connecting portion adapted to be attached to a cable to provide for vertical movement of the frame body (15, 16); a robotic arm movably affixed to the frame body and able to move horizontally along the frame body during treatment of the external surface, the robotic arm extending to an end proximate with the external surface (17; col. 3, lines 3-47); and a treating portion attached to the robotic arm near the end proximate with the external surface, wherein the robotic arm is adapted to rotate, vertically moving the treating portion during treatment of the external surface, and further wherein the treating portion is separately rotated to remain substantially parallel to and proximate with the external surface during rotation of the robotic arm (27; col. 3, lines 3-47); a first set of buffer portions located proximate the first side to move vertically on the external surface (28-30); and a second set of buffer portions located proximate the second side to move vertically on the external surface (28-30), wherein the first and second sets of buffer portions absorb and distribute impulse via mechanical dampeners and materials (col. 3, lines 48-62); wherein the treating portion is associated with at least one of: (i) a sponge, (ii) a brush, (iii) a spinning element, (iv) a vibrating element, (v) a spiral-shaped portion, (vi) an X-shaped portion, (vii) a star-shaped portion, and (viii) a replaceable portion (col. 3, lines 40-47; col. 6, lines 8-14); wherein the treatment is associated with at least one of: (i) cleaning, (ii) polishing, (iii) painting, (iv) resurfacing, and (v) pressure washing (col. 3, lines 40-47; col. 6, lines 8-14); wherein the treating portion is adapted to apply one or more substances onto the vertical surface during treatment (col. 3, lines 24-47; col. 6, lines 8-14); wherein the substance is associated with at least one of: (i) a liquid, (ii) water, (iii) a cleaning agent, (iv) soap, (v) steam, (vi) an abrasive material, (vii) an antifreeze solution, (viii) paint, (ix) persistent and transient surface finishing solutions, and (x) another surface treatment solution (col. 3, lines 24-47; col. 6, lines 8-14); wherein the structure is associated with at least one of: (i) a building, (ii) a multi-story building, (iii) a skyscraper, (iv) an office building, (v) a warehouse, (vi) a stadium, (vii) a wall, (viii) a bridge, (ix) a monument, (x) a dam, (xi) an apartment building, (xii) an airport structure, and (xiii) a man-made structure with at least 10,000 square feet of exterior surfaces (col. 1, lines 4-7); wherein the substantially vertical surface is associated with at least one of: (i) a wall, (ii) a window, (iii) brick, (iv) stone, (v) steel, (vi) concrete, (vii) cement, (viii) iron and alloys, (ix) terracotta, and (x) metal (col. 1, lines 4-7); wherein movement of the robotic arm is controlled by at least one rotary motor and communication with a remote computer (col. 3, lines 24-35; col. 4, lines 9-17; 33-44); wherein the movement is controlled by a human operator via a user interface (col. 4, lines 52-62); wherein information associated with the robotic arm, from at least one camera, is transmitted to the remote computer in substantially real-time to guide the human operator (col. 4, lines 52-58); wherein information from at least one sensor, adapted to evaluate cleanliness, is transmitted to the remote computer (col. 4, lines 45-57); wherein communication is further associated with at least one of: (i) previously recorded movement commands associated with the external surface, and (ii) artificial intelligence (col. 4, lines 33-44; col. 5, lines 10-14); wherein the frame body is modular such that it can be transported more easily (Figure 1; col. 3, lines 39-41).
Note that treating a substantially vertical external surface of a structure and using/positioning/moving the frame body and/or robotic arm in the claimed manner is intended use of the apparatus and capable of being performed by Ohtsuki.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Lau et al.  (US 2021/0180351) in view of Apostolopoulos (US 9,784,001).
Regarding claim 14, Lau is relied upon as above, but does not expressly disclose wherein the at least one connecting portion attaches to the cable via tethering latches and rigs.
Apostolopoulos discloses an adjustable scaffolding suspension assembly comprising a sling (10), an eye hook (62) with a safety latch (63) which connects to a structure (66), for example, a temporary platform, at a suitable clip (68).
Because it is known in the art to have a suspension assembly supported as claimed, and the results of the substitution would be predictable, namely, supporting the system in a known manner, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have wherein the at least one connecting portion attaches to the cable via tethering latches and rigs.

Claim(s) 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Lau et al.  (US 2021/0180351).
Regarding claim 23, Lau is relied upon as above, but does not expressly disclose a plurality of liquid storage tanks to store different treating agents.  Rather, Lau discloses the platform may have a material reservoir to supply cleaning or painting material (paragraph 31).
Because it is known in the art to have a reservoir and to supply different types of materials, and the results of the modification would be predictable, namely, separating different materials to be supplied, it would have been obvious to one of ordinary skill in the art at the time of the invention to have plural reservoirs, yielding a plurality of liquid storage tanks to store different treating agents. 
Regarding claim 24, use of the apparatus to keep the treating portion clean is intended use and capable of being met by Lau.  The claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Lau et al.  (US 2021/0180351) in view of Tsuboi et al.  (US 2017/0007336).
Lau is relied upon as above, but does not expressly disclose wherein movement of the robotic arm is associated with at least one self-locking motor that does not move in the event of a failure.
Tsuboi discloses a robot arm (10), including an arm unit (120), and a joint unit (130) with a function suspension operation that suspends operation of the arm unit which may be conducted during malfunction of the joint, and which may be provided with a brake mechanism that controllably locks the rotational angle of the motor (181; paragraphs 171, 172).
Because it is known in the art to have a brake mechanism to lock a motor, and the results of the modification would be predictable, namely, locking the angle during a malfunction, it would have been obvious to one of ordinary skill in the art at the time of the invention to have wherein movement of the robotic arm is associated with at least one self-locking motor that does not move in the event of a failure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386. The examiner can normally be reached M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711